Case 8:19-cv-01716-JLS-DFM Document 65 Filed 09/03/21 Page 1 of 2 Page ID #:709




   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
                                                        CASE NO. 8:19-cv-01716-JLS-DFM
  11
  12
  13 SAN DIEGO GULLS HOCKEY CLUB,                       JUDGMENT
     LLC, a California limited liability company,
  14              Plaintiff,
  15 vs.
  16
       ECHL INC., a Virginia corporation, and
  17 DOES 1 to 10, inclusive,
  18             Defendant.

  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    1
Case 8:19-cv-01716-JLS-DFM Document 65 Filed 09/03/21 Page 2 of 2 Page ID #:710




   1
   2     PURSUANT TO THIS COURT’S AUGUST 23, 2021 ORDER
   3 GRANTING DEFENDANT ECHL INC.’S MOTION FOR SUMMARY
     JUDGMENT, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
   4 THAT:
   5
             1. Judgment is entered in favor of Defendant ECHL Inc. and against
   6
       Plaintiff San Diego Gulls; and
   7
             2. Pursuant to Federal Rule of Civil Procedure 54(d)(1) and Local Rules 54-2
   8
       and 54-3, Defendant ECHL is entitled to recover its costs incurred in this
   9
       action.
  10
  11
       DATED: September 03, 2021
  12
  13
                                        _________________________________________
  14                                    HON. JOSEPHINE L. STATON
                                        UNITED STATES DISTRICT JUDGE
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 2
